*290
By the Cowt

— Flakdrau, J.
— A stipulation was entered into by the Attorneys for the respective parties to this action by which a commission was allowed to issue without the “affidavits and notices required by Statute and rules of Court ” being made and given, to take the depositions of Charles J. Kane and Henry P. Hubbell, the parties Plaintiff, and other witnesses on the part of the Plaintiff. The stipulation waives cross interrogatories on the part of the Defendants, but reserves the “ right to object to the admissibility of the interrogatories and the testimony elicited thereby in like manner and with the same effect only as if the same were delivered orally in Court upon the trial of said action.”
The commission was executed and returned, but the return was on the second leaf of the same sheet with the commission instead of being actually endorsed upon the commission.
The deposition of each witness was signed by the witness, and had appended to it a certificate in this form. “ I hereby certify that the above deposition of (naming the witness) was subscribed and sworn before me this 15th day of April, 1857.
“Wm. Norton, Commissioner.”
When the depositions so taken and returned, were offered in evidence, the counsel for the Defendants objected to their being read, on the grounds that the deposition of a party cannot be taken upon commission, as he is presumed to be in Court. 2d. The commissioner has not endorsed the time and place of taking the deposition upon the commission. 3. The Commissioner has not dated the certificate appended to the deposition of each witness. These objection's were overruled, and the depositions admitted in evidence.
We think that the stipulation, naming as it does the parties Plaintiff who are to be examined, and reserving the right to object to the interrogatories and testimony “in lihe manner and with the same effect only as if the same were delivered orally m Cov/rtujpon the trial” cuts off the right to object, or rather the effect of the objection, that the witness is a party to the action ; certainly if the witness was on the stand, this objection would not avail, as parties may be examined under our Statutes, and the Defendant has limited his objections to such *291only as could be made, were tbe witnesses orally examined. The same answer could probably be made to the other objections, if thej were not false in fact; we think the rules have been substantially complied with both as to the return, and the certificates at the end of the depositions. The return was in fact on the back of the commission, being on the second leaf of the same sheet: The commission maybe so lengthy as to cover several sheets of paper, and the return may be equally as long, in which case it would be somewhat difficult, if not impossible to indorse the one upon the other. These rules are made to prevent deception, and are designed more for the purpose of the identification of the original papers than any other purpose. "We do not intend to relax the rules upon this subject, as they are not any too exacting in their requirements; we simply decide that they have . been complied with in this instance.
Judgment affirmed.